McMurray, Presiding Judge.
In Willis v. State, 186 Ga. App. 197 (366 SE2d 778), we affirmed the trial court’s denial of defendant’s motion for an out-of-time appeal. On certiorari, in Willis v. State (case no. 45592), the Supreme Court of Georgia, in an order dated October 18, 1988, has ruled that “there is no evidence that the defendant acted or failed to act in any manner which could be construed as a purposeful delay of his appeal. See State v. Denson, 236 Ga. 239 (223 SE2d 640) (1976). Accordingly, this case is remanded to the trial court with direction that the defendant’s motion for out-of-time appeal, denied on February 27, 1987, be granted.”
In view of the direction of the Supreme Court to the trial court, the prior judgment of this court is vacated and in furtherance of the procedural implementation of the Supreme Court’s order this case is remanded to the trial court with direction that its prior judgment be vacated and for execution of the Supreme Court’s directive.

Judgment vacated and case remanded with direction.


Birdsong, C. J., Deen, P. J., Banke, P. J., Parley, Sognier, Pope, Benham and Beasley, JJ., concur.